STATE OF WEST VIRGINIA

                            SUPREME COURT OF APPEALS

L.B.,

Respondent Below, Petitioner                                                         FILED

                                                                                   November 12, 2013
                                                                                RORY L. PERRY II, CLERK
vs) No. 12-1035 (Greenbrier County 11-D-301)                                  SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA

K.B.,

Petitioner Below, Respondent


                               MEMORANDUM DECISION
         Petitioner L.B.,1 appearing pro se, appeals the order of the Circuit Court of Greenbrier
County, entered August 8, 2012, that refused her appeal of a divorce order, entered June 19, 2012,
by the Family Court of Greenbrier County. The family court, inter alia, granted the parties a
divorce and awarded respondent sole parental responsibility for the minor children. Respondent
K.B., L.B’s former husband, by counsel Jeffrey S. Rodgers, filed a summary response. Petitioner
filed a reply.

      The Court has considered the parties’ briefs2 and the record on appeal.3 The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided

       1
          Because this is a domestic relations case, we protect the identities of those involved. See
State ex rel. West Virginia Dept. of Human Services v. Cheryl M., 177 W.Va. 688, 689 n.1, 356
S.E.2d 181, 182 n.1 (1987).
       2
          On May 20, 2013, petitioner moved this Court for permission to amend her brief to
correct certain formatting errors and to add substantive arguments. The Court finds that because
petitioner is proceeding pro se, it will not require strict compliance with formatting requirements.
The Court grants in part and denies in part petitioner’s motion to add to her substantive arguments.
On February 27, 2013, the Court directed petitioner to re-file her brief with appropriate citations to
the record. Petitioner now indicates that when she re-filed her brief, she inadvertently omitted her
argument that she should be awarded both Labrador Retrievers. However, the Court finds that the
argument is frivolous given that petitioner testified at the June 18, 2012 final hearing that she could
not even take possession of the male dog because she did not have a permanent residence.
       3
         On January 29, 2013, petitioner moved to supplement the designated record. While this
Court took judicial notice of the orders entered in proceedings under Nos. 11-DV-218, 11-M-32,
11-M8-60, and 11-M8-71, the Court denied petitioner’s motion to supplement. Subsequent to the
Court’s February 27, 2013 order that denied her motion, petitioner filed numerous other motions to
supplement. After review of those motions, the Court declines to depart from its former decision to
deny petitioner permission to supplement the designated record. Therefore, the motions are
denied.

                                                 -1­
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

       Petitioner and respondent were married on or about October 8, 2000, in Stafford, Virginia.
The parties last cohabitated together as husband and wife in Greenbrier County, West Virginia, in
November of 2009, after which they separated. The marriage produced two children.

        For the children’s protection, on September 8, 2011, the family court granted respondent a
domestic violence protective order (“DVPO”) against petitioner until further order of the court.
The family court awarded respondent temporary custody and temporary possession of the marital
residence,4 and permitted petitioner to have supervised visitation with the children at the Family
Visitation Center in Lewisburg, West Virginia. Subsequently, petitioner violated the DVPO and,
as a result, was incarcerated. Consequently, the family court appointed petitioner a guardian ad
litem who represented her throughout the proceedings before the family court.5

       On September 16, 2011, respondent filed for divorce and requested he be awarded sole
parental responsibility for the children because of petitioner’s mental illness. Petitioner filed an
answer to the divorce petition on December 15, 2011. The matter subsequently came on for a final
hearing on June 18, 2012, at which the parties testified.6

        By order entered June 19, 2012, the family court granted the parties a divorce based on
irreconcilable differences. The family court noted that petitioner sought spousal support from
respondent because petitioner’s unemployment benefits were about to be reduced. The family
court found that respondent’s gross monthly income is $1,900 and that he was providing all the
support for the parties’ two children. The family court determined that respondent could not afford
to pay spousal support, especially in the light of the fact that respondent was unlikely to receive
child support from petitioner. The family court set petitioner’s monthly child support obligation at
$0 and petitioner’s contribution to the children’s uncovered medical bills also at $0.

        The family court noted that petitioner sought custody of the children, but that she had no
place to live at the time of the June 18, 2012, hearing. The family court also observed that while
there was no testimony at the hearing concerning petitioner’s mental health, the state of
petitioner’s mental health had been a concern given her conduct at an earlier hearing as well as her
behavior that led to her arrest and incarceration. The family court allocated all parental
responsibility and decision-making authority over the parties’ children to respondent. The family
court continued petitioner’s visitation with the children at the Family Visitation Center.



       4
           Respondent had been living in a guest house on the parties’ property.
       5
           Petitioner indicates that she was released from incarceration after fifty-four days.
       6
           This Court has reviewed the video recording of the June 18, 2012 final hearing.
                                                -2­
        The family court provided petitioner with a means to retrieve certain items of personal
property from the marital residence, but noted petitioner’s testimony that she had no place at the
time to take the property. The family court found that petitioner had the same difficulty when it
came to her desire to have the dog Grizzly: petitioner had no place to take the pet. The family court
noted that respondent was willing to sell the marital residence and divide the equity with
petitioner. The family court ordered the marital residence listed for sale for six months and that if
the marital residence did not sell, it would be sold at auction.7

        Petitioner appealed pro se the family court’s divorce order. In an order entered on August
8, 2012, the circuit court identified seven assignments of error: (1) the family court inappropriately
linked the divorce with respondent’s earlier filing of a mental hygiene petition against petitioner;
(2) the family court erred in awarding sole parental responsibility to respondent based on the
earlier mental hygiene proceeding; (3) the divorce proceeding was tainted by the mental hygiene
proceeding; (4) the guardian ad litem did not provide petitioner with effective assistance; (5) the
family court erred in awarding sole parental responsibility to respondent because he was a violent
person; (6) the Family Visitation Center did not work with petitioner in arranging visitation
between petitioner and the parties’ children; and (7) petitioner’s homelessness should not have
been held against her.

        The circuit court first determined that while the family court noted the concerns for
petitioner’s mental health, the family court did not base its findings on the mental hygiene
proceeding. The circuit court further noted that neither party presented evidence of petitioner’s
mental health at the June 18, 2012 hearing. Therefore, the circuit court rejected petitioner’s first
and third assignments of error.

        The circuit court found that while petitioner desired to have custody of the parties’
children, petitioner’s testimony reflected that she was homeless, did not have a permanent
residence, and did not own a vehicle. The circuit court also noted that a DVPO was in place against
petitioner for the children’s protection.8 Therefore, the circuit court rejected petitioner’s second
and fifth assignments of error. The circuit court also rejected petitioner’s seventh assignment of
error because the court found petitioner was denied custody because she had no place to take the
children, and not because she was homeless.

        The circuit court next found that the record reflected that the guardian ad litem adequately
represented petitioner at the June 18, 21012 hearing. Therefore, the circuit court rejected
petitioner’s fourth assignment of error.
        The circuit court found that petitioner presented no evidence that the Family Visitation
Center did not work with her in arranging visitation between petitioner and the parties’ children.
The circuit court noted that the record contained a March 19, 2012 letter from the center to the

       7
           Respondent’s obligation to sell the marital residence is currently stayed.
       8
          During the pendency of this appeal, by an order entered July 12, 2013, the family court
granted petitioner telephonic visitation with the parties’ children. Accordingly, by an order entered
July 18, 2013, the family court lifted the DVPO against petitioner.
                                                  -3­
family court stating that petitioner repeatedly cancelled visits, called the center to say that she
would be over an hour late on more than one occasion, and was belligerent to staff to the point that
law enforcement was contacted. Therefore, the circuit court rejected petitioner’s sixth assignment
of error. Accordingly, the circuit court refused petitioner’s appeal of the family court’s June 19,
2012 divorce order. Petitioner now appeals the circuit court’s August 8, 2012 order.

        Petitioner raises numerous assignments of error across a myriad of issues, to which
respondent has responded. The family court’s rulings, and the factual findings supporting those
rulings, are entitled to deference:

               In reviewing a final order entered by a circuit court judge upon a
               review of, or upon a refusal to review, a final order of a family court
               judge, we review the findings of fact made by the family court judge
               under the clearly erroneous standard, and the application of law to
               the facts under an abuse of discretion standard. We review questions
               of law de novo.

Syllabus, Carr v. Hancock, 216 W.Va. 474, 607 S.E.2d 803 (2004). Because the parties testified at
the June 18, 2012, hearing, the family court is also entitled to deference to the extent that the
family court relied on determinations it made of the parties’ credibility. See State v. Guthrie, 194
W.Va. 657, 669 n. 9, 461 S.E.2d 163, 175 n. 9 (1995) (“An appellate court may not decide the
credibility of witnesses or weigh evidence as that is the exclusive function and task of the trier of
fact.”). With these standards in mind, and after careful consideration of the parties’ arguments and
the record, this Court concludes that the circuit court’s refusal of petitioner’s appeal of the family
court’s June 19, 2012 divorce order should be affirmed.

       For the foregoing reasons, we affirm.

                                                                                           Affirmed.

ISSUED: November 12, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin Jean Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                 -4­